52 F.3d 314
Robert B. Currier, d/b/a Ike's Double Header v. Borough ofNorristown, Joseph J. Pizonka, Attorney forBorough of Norristown, JosephV.Gillespie, Catherine Heslin, Fred Hill, Shirley Miller,Michael Rotz, Members of Norristown Zoning Board, Michael C.Shields, Solicitor for Norristown Zoning Board, Judith S.Memberg, Director of Planning/Zoning Officer for Borough ofNorristown, Samuel W. Salus, II, Honorable, Judge of Courtof Common Pleas, Montgomery County, PA
NO. 94-1794
United States Court of Appeals,Third Circuit.
Mar 07, 1995

Appeal From:  E.D.Pa., No. 94-cv-04613,
McGlynn, J.


1
AFFIRMED.